DETAILED ACTION
                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                         Information Disclosure Statement
           The information disclosure statement (IDS) submitted on 07/25/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.                                                                                                   
                                         Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 6, 8, 15 and 19 are rejected under pre-AIA  35 U.S.C. 102 (a)(1) as being anticipated by Hidetomo (WO2017/017851, see attached translation).
In regards to claim 1, Hidetomo discloses an air conditioner (an indoor unit 101 of an air-conditioning apparatus; Fig. 4) comprising: a housing (casing 1) having an outlet (discharge port 3) formed in a front portion of the housing (1); a heat exchanger (heat exchanger 20) positioned inside the housing (1); a fan (11 Fan) positioned behind the heat exchanger (20) inside the housing (1) and configured to blow air to the heat exchanger (1); 
          a filter assembly (40 filter storage, 41 filter storage case, 42 filter) located at an exterior of the housing (see annotated Fig. below) and provided to be couplable to and decouplable from an outside of a rear side of the housing (refer to pars. 31, 34 and 38; Figs. 3-4) and configured to filter air entering the fan (11) and cover a rear portion of the fan (as can be seen in Figs. 3-4), and a fan guard (12 Fan storage is being considered as fan guard) configured to partition the fan (11) from the heat exchanger (20); wherein the heat exchanger (20), the fan (11), and 
        the filter assembly (40/41/42) are sequentially arranged along a front-rear direction of the housing (see annotated Fig. below), when the filter assembly (40/41/42) is coupled to the housing (1), the filter assembly (40/41/42) forms a rear surface of the air conditioner (101), (see annotated Fig. below) and when the filter assembly (40/41/42) is decoupled from the housing (Fig. 3), the fan (11) is exposed to the rear side of the housing (1) and decouplable from the fan guard (12) along a rear direction of the housing (see annotated Fig. below; also refer to pars. 31, 34 and 38; Fig. 3). Further, the applicant's attention is respectfully called to MPEP 2144.04, section V, Making Portable, Integral, Separable, Adjustable, or Continuous (Fact that a claimed filter assembly being provided to be couplable to and decouplable from the outside of the rear side of the housing) is not sufficient by itself to patentably distinguish.

                 
    PNG
    media_image1.png
    842
    1147
    media_image1.png
    Greyscale

In regards to claim 3, Hidetomo meets the claim limitations as set forth above in the rejection of claim 1. Further, Hidetomo discloses, wherein the fan guard (12) comprises a fan grill (air outlets 14) guiding air blown from the fan (11), a front surface (see annotated Fig. above) of the fan grill (14) faces the heat exchanger (20), and a rear surface (see annotated Fig. above) of the fan grill (14) faces the fan (see annotated Fig. above).  
In regards to claim 4, Hidetomo meets the claim limitations as set forth above in the rejection of claim 3. Further, Hidetomo discloses wherein the filter assembly (40/41/42) comprises a frame guard (41 filter storage case; Fig. 3) formed in a lattice shape (note: that a lattice shape is being considered as a frame with opening to pass air through and meeting the limitation; Fig. 3), facing the rear portion of the fan (11) and being configured to protect the fan (as can be seen in Fig. 3).  
In regards to claim 6, Hidetomo meets the claim limitations as set forth above in the rejection of claim 1. Further, Hidetomo discloses wherein the housing (1) comprises a rear panel (see annotated Fig. above) which forms a rear surface of the housing (1) to which the fan guard (12) is couplable, while the fan guard (12) is coupled to the rear panel, the rear panel and the fan guard (12) partition a front space (front portion of housing 1) in which the heat exchanger (20) is positioned from a rear space (rear portion of housing 1) in which the filter assembly (40/41/42) is positioned (as can be seen in Fig. 3).  
In regards to claim 8, Hidetomo meets the claim limitations as set forth above in the rejection of claim 1. Further, Hidetomo discloses wherein the filter assembly (40 filter storage, 41 filter storage case, 42 filter; Fig. 3) comprises: a filter (42) configured to filter air entering the fan (11); and a filter frame (40 filter storage) to support the filter (42), wherein the filter frame (40) comprises a frame guard (41 filter storage case; Fig. 3) formed in a lattice shape to protect the fan (note: that a lattice shape is being considered as a frame with opening to pass air through and meeting the limitation; Fig. 3).   
In regards to claim 15, Hidetomo discloses an air conditioner (an indoor unit 100 of an air-conditioning apparatus; Fig. 2) comprising: a housing (1 casing) comprising a front panel (see annotated Fig. above) in which an outlet (outlet 3) is formed, and a rear panel (see annotated Fig. above); a heat exchanger (20) positioned inside the housing (1); a fan assembly (11 Fan, 12 Fan storage) inside the housing (1) and comprising: a fan guard (12 Fan storage is being considered as fan guard), and 
          a fan (11) positioned in the fan guard (12) and configured to blow air to the heat exchanger (20); and a filter assembly (40 filter storage, 41 filter storage case, 42 filter) located at an exterior of the housing (see annotated Fig. above) to be couplable to and decouplable from an outside of a rear side of the housing (refer to pars. 31, 34 and 38) and configured to filter air entering the fan (11), the filter assembly (40/41/42) covering a rear portion of the fan assembly (11/12),             
         wherein the fan assembly (11/12) is disposed to be decouplable to the rear side of the housing (see annotated Fig. above), wherein the heat exchanger (20), the fan assembly (11/12), and the filter assembly (40/41/42) are sequentially arranged along a front-rear direction of the housing (see annotated Fig. above), when the filter assembly (40/41/42) is coupled to the housing (1), the filter assembly (40/41/42) forms a rear surface of the air conditioner (101), (see annotated Fig. below) and when the filter assembly (40/41/42) is decoupled from the housing (see annotated Fig. above), the fan (11) is exposed to the rear side of the housing (1) and decouplable from the fan guard (12) along a rear direction of the housing (see annotated Fig. above).  
Further, the applicant's attention is respectfully called to MPEP 2144.04, section V, Making Portable, Integral, Separable, Adjustable, or Continuous (Fact that a claimed filter assembly being provided to be couplable to and decouplable from the outside of the rear side of the housing is not sufficient by itself to patentably distinguish).
In regards to claim 19, Hidetomo meets the claim limitations as set forth above in the rejection of claim 15. Further, Hidetomo discloses wherein the rear panel (see annotated Fig. above) and the fan guard (12 Fan storage is being considered as fan guard) are configured to partition a front space (rear portion of housing) in which the heat exchanger (20) is positioned from a rear space (rear portion of housing) in which the filter assembly (40/41/42) is positioned.  
                                     Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hidetomo (WO2017/017851) in view of JEON et al. (US 2017/0159947).
In regards to claim 7, Hidetomo meets the claim limitations as set forth above in the rejection of claim 6, but fails to explicitly teach wherein the heat exchanger is decouplable from the rear panel along a front direction of the fan guard, and the fan and the filter assembly are decouplable from the rear panel along a rear direction of the fan guard.  
        However, JEON teaches an air conditioner (1; Fig. 1) wherein the heat exchanger (20) is coupled to the rear panel (10b) along a front direction of a fan guard (36), and a blower fan (32) and a filter are coupled to the rear panel (10b) along a rear direction of the fan guard (refer to paragraph 233); and figures 1-2).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hidetomo such that the heat exchanger to be decouplable from the rear panel along a front direction of the fan guard, and the fan and the filter assembly are decouplable from the rear panel along a rear direction of the fan guard as taught by JEON, in order to Heat-exchanged air to pass through the heat exchanger and discharged out of the housing via a discharge unit (refer to par. 60 of JEON). Further, the term “decouplable from” is an extremely broad term as provided the right tools, nearly everything can be decouplable. Since the heat exchanger (60) could be decouplable from the rear panel (2), and the fan (33) and the filter assembly (90) could be decouplable from the rear panel provided the right tools (i.e. for example during maintenance and cleaning) the heat exchanger (60), the fan (33) and the filter assembly (90) are considered decouplable. Also, the applicant's attention is respectfully called to MPEP 2144.04, section V, Making Portable, Integral, Separable, Adjustable, or Continuous (Fact that a claimed heat exchanger, fan and filter assembly being decouplable from the rear panel) is not sufficient by itself to patentably distinguish).
In regards to claim 11, Hidetomo meets the claim limitations as set forth above in the rejection of claim 1, but fails to explicitly teach wherein the housing comprises the rear panel which forms the rear surface of the housing on which the fan guard is couplable, wherein the fan guard is couplable along a rear direction with respect to the rear panel together with the fan.  
         JEON teaches an air conditioner (1; Fig. 1) wherein the housing (10) comprises a rear panel (10b) which forms a rear surface of the housing (10) on which the flow path forming frame (13) is couplable, wherein the flow path forming frame (13) is couplable along a rear direction with respect to the rear panel (10b) together with the blower fan (32), (refer to par. 57; and figures 1-2).
         It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hidetomo such that the housing comprises a rear panel which forms a rear surface of the housing on which the fan guard is couplable, wherein the fan guard is couplable along a rear direction with respect to the rear panel together with the fan as taught by JEON, in order to Heat-exchanged air to pass through the heat exchanger and discharged out of the housing via a discharge unit (refer to par. 60 of JEON).
In regards to claim 20, Hidetomo discloses an air conditioner (an indoor unit 100 of an air-conditioning apparatus; Fig. 2) comprising: a housing (1 casing) including a front panel (see annotated Fig. above), a rear panel (see annotated Fig. above); a heat exchanger (20) positioned inside the housing (1); a filter assembly (40 filter storage, 41 filter storage case, 42 filter) located at an exterior of the housing (see annotated Fig. above) and couplable to a rear side of the housing (see annotated Fig. above) to form a rear surface of the air conditioner (101), (see annotated Fig. above); 
         a fan assembly (11 Fan, 12 Fan storage) to be positioned inside the housing (1) between the heat exchanger (20) and the rear panel (see annotated Fig. above) and configured to be decouplable from the housing, the fan assembly (11/12) comprising: a fan guard (12 Fan storage), and a fan (11 Fan) positioned in the fan guard (12) and configured to blow air to the heat exchanger (20), wherein the heat exchanger, the fan assembly (11/12), and the filter assembly (40/41/42) are sequentially arranged along a front-rear direction of the housing (see annotated Fig. above), but fails to explicitly teach an upper panel having an opening; an assembly accommodating guide positioned inside the housing and configured to guide the fan assembly along a longitudinal direction of the housing so that the fan assembly is couplable to and decouplable from the housing through the opening formed in the upper panel.  
        JEON teaches an air conditioner (1; Fig. 1) wherein an upper panel (upper portion of housing 810; Fig. 28) having an opening (discharge opening 841); an assembly (an assembly as can be seen in Fig. 2) accommodating guide (grille 34 is arranged in front of the blower fan 32 to guide an air flow) positioned inside the housing (10) and configured to guide the fan assembly along a longitudinal direction of the housing (10) and configured to guide the fan assembly (air blower unit 30) along a longitudinal direction of the housing so that the fan assembly (air blower unit 30) is couplable to and decouplable from the housing through the opening (opening 17) formed in the upper panel (discharge panel 12; Fig. 1; and discharge opening 841; Fig. 28).
        It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hidetomo such that an upper panel having an opening; an assembly accommodating guide positioned inside the housing and configured to guide the fan assembly along a longitudinal direction of the housing so that the fan assembly is couplable to and decouplable from the housing through the opening formed in the upper panel as taught by JEON, in order to adjust a blowing direction or volume of air blown from the blower fan 32 toward the air discharge unit 40 by adjusting the number, shape, and alignment angle thereof (refer to par. 65 of JEON).                                                              

Claims 9-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hidetomo (WO2017/017851) in view of Kim et al. (CN 101149170).
In regards to claim 9, Hidetomo meets the claim limitations as set forth above in the rejection of claim 8. Further, Hidetomo teaches wherein the filter frame (91) supports the filter (94), (refer to par. 21, wherein cartridge 91 accommodates the filter 94), and the frame guard (91) is formed such that a front surface of the frame guard (91) faces the fan (33), but fails to explicitly teach the filter frame comprising an inner frame and an outer frame, respectively, to support a front portion and a rear portion of the filter, wherein the frame guard is formed in the inner frame such that a front surface of the frame guard faces the fan.  
        Kim teaches an air conditioner (refer to Figs. 1-2), wherein the filter frame (corresponding to support device 43 and 50) comprising an inner frame (rear portion of frame guard 55) and an outer frame (front portion of frame guard 55), respectively, to support a front portion and a rear portion of the filter (41), 
        wherein the frame guard (fan duct 31 is being considered as fan guard) is formed in the inner frame (rear portion of frame guard 55) such that a front surface of the frame guard (31) faces the fan (34).  
        It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hidetomo such that the filter frame comprising an inner frame and an outer frame, respectively, to support a front portion and a rear portion of the filter, wherein the frame guard is formed in the inner frame such that a front surface of the frame guard faces the fan as taught by Kim, in order to detachably mounting the filters and to guide the filters for attachment and detachment (refer to pars. 36 and 41 of Kim).
In regards to claim 10, Hidetomo meets the claim limitations as set forth above in the rejection of claim 8, but fails to explicitly teach wherein the filter assembly comprises a first coupling hole and a second coupling hole, the second coupling hole being formed in an upper portion of the filter frame and overlapping the first coupling hole formed in an upper portion of the housing, and the filter assembly is fixed at the housing when the first coupling hole is screwed in with the second coupling hole.
          Kim teaches wherein the filter assembly (41) comprises a first coupling hole (groove 44) and a second coupling hole (groove 45), the second coupling hole being formed in a upper portion of the filter frame (43) and overlapping the first coupling hole formed in an upper portion of the housing, and the filter assembly is fixed at the housing (lower door 19 portion of the housing 10) when the first coupling hole is screwed in with the second coupling hole (refer to par. 42; and figures 2-3).  
        It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hidetomo such that the filter assembly comprises a first coupling hole and a second coupling hole, the second coupling hole being formed in an upper portion of the filter frame and overlapping the first coupling hole formed in an upper portion of the housing, and the filter assembly is fixed at the housing when the first coupling hole is screwed in with the second coupling hole as taught by Kim, in order to detachably mounting the filters and to guide the filters for attachment and detachment (refer to pars. 36 and 41 of Kim).
In regards to claim 18, Hidetomo as modified meets the claim limitations as set forth above in the rejection of claim 15. Further, Hidetomo discloses the filter assembly (40/41/42) comprises: a filter (42) configured to filter air entering the fan (11); and a filter frame (40 filter storage), but fails to explicitly teach the filter frame comprising an inner frame and an outer frame respectively supporting a front portion and a rear portion of the filter, wherein the inner frame comprises a frame guard including a front surface facing the fan and which is formed in a lattice shape to protect the fan.  
          Kim teaches an air conditioner (refer to Figs. 1-2), wherein the filter frame (corresponding to support device 43 and 50) comprising an inner frame (rear portion of frame guard 55) and an outer frame (front portion of frame guard 55) respectively supporting a front portion and a rear portion of the filter (41), 
        wherein the inner frame comprises a frame guard (fan duct 31 is being considered as fan guard) including a front surface facing the fan (34) and which is formed in a lattice shape to protect the fan (refer to pars. 36 and 41), (note: that a lattice shape is being considered as a frame with opening to pass air through and meeting the limitation).  
        It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hidetomo such that the filter frame comprising an inner frame and an outer frame respectively supporting a front portion and a rear portion of the filter, wherein the inner frame comprises a frame guard including a front surface facing the fan and which is formed in a lattice shape to protect the fan as taught by Kim, in order to detachably mounting the filters and to guide the filters for attachment and detachment (refer to pars. 36 and 41 of Kim).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hidetomo (WO2017/017851) in view of JEON et al. (US 2017/0159947), further in
view of Matsui et al. (JP 2011-094936).
In regards to claim 12, Hidetomo as modified meets the claim limitations as set forth above in the rejection of claim 11, but fails to explicitly teach wherein the fan guard comprises: at least one catching protrusion couplable to the rear panel; and a coupling portion coupled for the fan guard to be fixed to the rear panel.  
        Matsui teaches an air conditioner (11, refer to Fig. 7) wherein the fan guard (2, refer to Figs. 9-10) comprises: at least one catching protrusion (a plurality of claws 4 and fixing parts 5) couplable to the rear panel (corresponding to main body rear surface portions 21 and 31); and a coupling portion (a claw hole 7 and fixing hole 8) coupled for the fan guard (2) to be fixed to the rear panel (21/31).  
        It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Hidetomo such that the fan guard having at least one catching protrusion couplable to the rear panel and a coupling portion coupled for the fan guard to be fixed to the rear panel as taught by Matsui, in order to remove the fan guard without a tool, and to reliably prevent an accident of contact of the fingers with the fan due to an erroneous operation (refer to par. 31 of Matsui).
In regards to claim 13, Hidetomo as modified meets the claim limitations as set forth above in the rejection of claim 12, but fails to explicitly teach wherein the at least one catching protrusion comprises: an extension portion extending toward a front surface of the rear panel; and a catching portion bent from the extension portion and in contact with the front surface of the rear panel.  
        Matsui teaches an air conditioner (11, refer to Fig. 7) wherein the at least one catching protrusion (4/5) comprises: an extension portion extending toward a front surface of the rear panel (21/31); and a catching portion (bent upward portion of claw of catching protrusion 4; Figs. 9-10) bent from the extension portion and in contact with the front surface of the rear panel (as can be seen in Fig. 12).  
        It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Hidetomo such that the at least one catching protrusion comprises: an extension portion extending toward a front surface of the rear panel; and a catching portion bent from the extension portion and in contact with the front surface of the rear panel as taught by Matsui, in order to remove the fan guard without a tool, and to reliably prevent an accident of contact of the fingers with the fan due to an erroneous operation (refer to par. 31 of Matsui).
In regards to claim 14, Hidetomo as modified meets the claim limitations as set forth above in the rejection of claim 12, but fails to explicitly teach wherein the at least one catching protrusion and the coupling portion are spaced apart from each other within a predetermined distance along a circumference of the fan guard.  
       Matsui teaches an air conditioner (11, refer to Fig. 7) wherein the at least one catching protrusion (4/5) and the coupling portion (7/8) are spaced apart from each other within a predetermined distance along a circumference of the fan guard (2), (as can be seen in Fig. 12).  
        It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hidetomo such that the at least one catching protrusion and the coupling portion are spaced apart from each other within a predetermined distance along a circumference of the fan guard as taught by Matsui, in order to remove the fan guard without a tool, and to reliably prevent an accident of contact of the fingers with the fan due to an erroneous operation (refer to par. 31 of Matsui).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hidetomo (WO2017/017851) in view of Matsui et al. (JP2011-094936).
In regards to claim 17, Hidetomo as modified meets the claim limitations as set forth above in the rejection of claim 15, but fails to explicitly teach wherein the fan guard comprises: at least one catching protrusion couplable to the rear panel; and a coupling portion coupled for the fan guard to be fixed to the rear panel, wherein the at least one catching protrusion and the coupling portion are spaced apart from each other within a predetermined distance along a circumference of the fan guard.  
          Matsui teaches an air conditioner (11, refer to Fig. 7) the fan guard (2; Figs. 9-10) comprises: at least one catching protrusion (a plurality of claws 4 and fixing parts 5) couplable to the rear panel (corresponding to main body rear surface portions 21 and 31); and a coupling portion (a claw hole 7 and fixing hole 8) coupled for the fan guard (2) to be fixed to the rear panel (21/31), wherein the at least one catching protrusion (4/5) and the coupling portion (7/8) are spaced apart from each other within a predetermined distance along a circumference of the fan guard (2), (as can be seen in Fig. 12).  
         It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Hidetomo such that the fan guard comprises: at least one catching protrusion couplable to the rear panel; and a coupling portion coupled for the fan guard to be fixed to the rear panel, wherein the at least one catching protrusion and the coupling portion are spaced apart from each other within a predetermined distance along a circumference of the fan guard as taught by Matsui, in order to remove the fan guard without a tool, and to reliably prevent an accident of contact of the fingers with the fan due to an erroneous operation (refer to par. 31 of Matsui).
                                        Response to Arguments
Applicant's arguments filed on 09/12/2022 have been considered but are moot because
the arguments do not apply to the newly cited references.
The amended claims not taught by the previously cited references are taught by newly cited reference of Hidetomo (WO2017/017851).
                                                    Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.T/Examiner, Art Unit 3763  
/CASSEY D BAUER/Primary Examiner, Art Unit 3763